Per Curiam.—The
general road law on which this proceeding is attempted to be supported, provides for the laying out and opening of one road at a time in a continuous line with one place of beginning and one terminus. The road before us, as it is called, consists of many parallel roads, and many more cross ones surrounding entire squares, and having many endings and beginnings. It is, in fact, a dislocated fragment of the plan of an incorporated borough, which is the seat of justice of a county. And wffiy should *305the road law be applied to streets and alleys which are already laid out by competent authority, and which can gain, no additional sanction from it ? The authority of the owner óf a town plot to dedicate his ground to public use is as effective as that of the legislature. It was determined in the Newville Road case, 8 Watts, 172, that the road law is not necessarily suspended within the limits of a town by the incorporation of it; but no oné would- pretend that it could be applied to the opening of its streets or the vacating of them, or consequently to the laying of them out a second time. It would b,e preposterous in the Quarter Sessions to entertain a petition for a public highway along the middle of Market street, in Philadelphia, from the .Schuylkill to the Delaware; yet along the middle or some other part of the street, it would have-to be laid, if at all, for the breadth of a township road is limited to fifty feet. - The object of the present proceeding is, perhaps, to have the unoccupied streets of the borough opened at township expense, which would be manifestly unjust, as. well as a perversion of the law to an improper purpose.- It is consequently irregular.
Confirmation reversed, and proceedings quashed.